Citation Nr: 1327380	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  09-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right shoulder disability, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1966 to March 1968.

This appeal comes to the Board of Veteran's Appeals (Board) from a November 2008 rating decision.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to ensure a total review of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

The Veteran filed a claim for service connection for a right shoulder disability he claims to have incurred in service.  Service treatment records (STR) are negative for any complaints of a right shoulder disability or any treatment sought by the Veteran during his time in service, and the direct service connection was denied.  

Neither the Veteran nor the representative has explicitly claimed secondary service connection for a right shoulder disorder as secondary to service-connected diabetes mellitus; however, there is some evidence of record that indicates a possible connection between the Veteran's already service-connected diabetes mellitus and his right shoulder disability, although such evidence is too equivocal or lacking in specificity to support a decision on the merits.  The Veteran was service connected for diabetes mellitus in July 2002.  A January 2009 treatment record reflects that the Veteran's private physician, Dr. J.W., indicated that the Veteran had a "diabetic frozen shoulder" but did not provide any supporting rationale or basis for such assertion.  

The Board has determined that additional development is required prior to adjudicating the Veteran's claims for service connection for a right shoulder disorder to adjudicate a new theory of entitlement for a right shoulder disorder as secondary to the service-connected diabetes mellitus.  Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

As there is evidence of record that suggests a possible relationship between a right shoulder disorder and the service-connected diabetes, a medical opinion would be helpful in deciding the secondary service connection theory of entitlement; therefore, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  
38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon at 83.  Accordingly, remand for an examination and medical nexus opinion regarding secondary service connection is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to assist in determining the nature and etiology of the right shoulder disability.  The relevant documents in the claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed should be provided.

The examiner should provide the following opinions:

Is it as likely as not (i.e., to a probability of 50 percent or greater) that any diagnosed right shoulder disability is caused by the service-connected diabetes mellitus?

Is it as likely as not (i.e., to a probability of 50 percent or greater) that any diagnosed right shoulder disability is aggravated (permanently worsened in severity beyond its normal progression) by the service-connected diabetes mellitus?

2.  The AMC/RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond thereto before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

